



Exhibit 10.4
wltwlogo.jpg [wltwlogo.jpg]




June 7, 2017


Mr. Nicolas Aubert
Head of Great Britain
Willis Towers Watson
51 Lime Street, London EC3M 7DQ
United Kingdom


Dear Nicolas:


I am writing in my capacity as CEO of Willis Towers Watson to memorialize our
recent discussions.


Effective April 1, 2017 your annual salary will be 465,000 GBP. We have agreed
that your AIP target is 125% of salary for performance year 2017 and going
forward, with the actual payment amount for 2017 to be determined based upon
your achievement of stated Enterprise and Geography financial budget metrics and
individual goals as approved by the Compensation Committee and based upon the
same performance payout sliding scales as for other Operating Committee members.
Of course, consistent with the Company’s normal practices, in order to receive
this award you must be employed by the Company on the date of payment (subject
to the protections of the termination and severance provisions of your
employment contract for a termination by the Company without “Cause” or a
termination by you for “Good Reason”). For clarity, your annual LTI award target
for 2017 is 677,600 GBP, with such award subject to the same performance metrics
and other terms and conditions as for other Operating Committee members.


We have also agreed that this circumstance does not constitute “Good Reason”
within the meaning of the termination and severance provisions of your contract
of employment.


We deeply appreciate your commitment to the Company and look forward to
continuing to work together.


With best regards,


/s/ John J. Haley


John J. Haley
Chief Executive Officer


Acknowledged and Agreed:


/s/ Nicolas Aubert                    June 8, 2017        
Nicolas Aubert                        Date


cc: Anne Bodnar, Matt Furman





